Citation Nr: 0031353	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-20 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected post-operative medial meniscectomy of the 
right knee with chronic arthralgia, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected retropatellar pain syndrome of 
the left knee.

3.  Entitlement to an increased (compensable) disability 
rating for a service-connected lipoma of the back.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to 
January 1983 and from September 1987 to September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied entitlement to 
compensable disability ratings for the veteran's service-
connected post-operative medial meniscectomy of the right 
knee with chronic arthralgia, retropatellar pain syndrome of 
the left knee, and lipoma of the back.  In a November 1997 
rating decision, the RO granted a 10 percent disability 
rating for the veteran's service-connected right knee 
disability.  

The case was previously before the Board in January 1999, 
when it was remanded for examination of the veteran and 
medical records.  The requested development has been 
completed.  The disability rating assigned for the veteran's 
service-connected right knee disorder was increased to 20 
percent by means of a December 1999 rating decision.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
currently manifested by subjective complaints of constant 
pain, including with use, weakness, stiffness, swelling, 
limitation of activities, occasional instability, and daily 
mild to moderate flare-ups; and objective evidence of 
tenderness to palpation on the medial and lateral aspects of 
the knee and range of motion from 0 to 120 degrees with pain.

2.  The veteran's service-connected left knee disability is 
currently manifested by subjective complaints of a clicking 
sensation and intermittent, mild pain with excessive use; and 
objective evidence of crepitus and range of motion from 0 to 
130 degrees without pain. 

3.  The veteran's service-connected lipoma of the back is 
mildly tender.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for a service-connected post-operative medial 
meniscectomy of the right knee with chronic arthralgia have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 
(2000).

2.  The criteria for an increased (compensable) disability 
evaluation for service-connected retropatellar pain syndrome 
of the left knee have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5014, 5257, 5260, 5261 (2000).

3.  The criteria for a disability rating of 10 percent, and 
not higher, for a service-connected lipoma of the back have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 4.118, 
Diagnostic Codes 7803, 7804, 7805, 7806, 7819 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

In March 1994, the veteran was granted entitlement to service 
connection for a post-operative right knee medial 
meniscectomy, retropatellar pain syndrome of the left knee, 
and a lipoma of the back.  Each disability was evaluated as 
noncompensable.  

The veteran sought re-evaluation of the disability ratings 
assigned for his service-connected conditions in August 1995.  
The RO obtained his VA treatment records dated from 1994 to 
1995.  These records showed that in February 1994, he 
complained of extreme pain in the right knee with swelling 
and a clicking sound for the past year.  He took Motrin.  The 
examiner noted no effusion.  There was a click in the medial 
right knee.  The impression was questionable meniscus tear of 
the right knee.  

The veteran again complained of right knee pain in April 
1994.  He stated that Ibuprofen was not effective for 
relieving his pain, and that there was locking of the knee.  
He further stated that he had difficulty walking, and that 
his job included walking.  The examiner noted no swelling, 
redness, or effusion.  However, the veteran stated that the 
knee was swollen after a day of work with mild crepitance.  
There was full extension of the knee.  There was patellar 
pain with flexion to 45 degrees.  There was full flexion but 
it was painful.  The examiner diagnosed meniscal pain of the 
right knee.  

In May 1994, the veteran gave a three-year history of right 
knee pain.  He reported recurrent pain and popping, increased 
with prolonged sitting.  The examiner noted that the 
patellofemoral joint and plica were tender.  There was no 
instability.  The examiner diagnosed chondromalacia patella 
pain syndrome.  In  December 1994, the veteran complained of 
occasional pain in the right knee.  He denied any swelling, 
and he was ambulatory.  

In June 1995, the veteran complained of a painful lipoma in 
the right suprascapular area.  On examination, there was no 
discernable mass.  The examiner indicated that no treatment 
was necessary.

Upon VA examination in September 1995, the veteran stated 
that he was employed full time and in school full time.  
Concerning his right knee, he complained of intermittent 
swelling; frequent crepitus; and chronic medial anterior 
joint compartment pain, aggravated with excessive bending, 
kneeling, standing in excess of 10 minutes, and ambulation in 
excess of 20 to 30 minutes.  He denied any stiffness, 
instability, buckling, or locking of the right knee.  With 
respect to his left knee, the veteran reported intermittent 
retropatellar and peripatellar pain, aggravated by excessive 
use of the left knee.  He denied any other left knee 
symptomatology.  The veteran further complained of a history 
of a subcutaneous lipoma of the right scapular region with 
occasional mild tenderness and no other current 
symptomatology.  

On physical examination, the veteran was ambulatory with a 
normal gait and without a cane.  There were well-healed 
arthroscopic scars of the right knee.  There was no swelling, 
deformity, subluxation, lateral instability, nonunion, or 
malunion of the knees.  There was normal range of motion of 
the knees with tenderness on extreme motion.  The examiner 
further noted a subcutaneous lipoma of the right scapular 
region.  X-rays of the knees were negative.  Pertinent 
diagnoses included post-operative status, arthroscopic right 
medial meniscectomy with residual right knee disability; 
retropatellar pain syndrome; and subcutaneous lipoma of the 
right scapular region.

Additional VA treatment records dated from 1996 to 1997 were 
obtained.  In February 1997, the veteran stated that he 
twisted his right knee two nights ago while at work.  The 
knee reportedly popped out of place.  Current complaints 
included pain and swelling.  The veteran further stated that 
the right knee locked and was unstable.  X-rays of the right 
knee showed that the medial joint space was slightly 
narrowed.  The examiner diagnosed a possible cartilage tear.  
The veteran was provided a knee brace.  

The veteran was re-examined by VA in June 1997.  He gave a 
history of mild, occasional left knee pain for two years when 
he put more weight on the left leg to compensate for right 
knee pain.  He also stated that his right knee occasionally 
locked.  He worked as a jailer and had to walk continuously 
for 12 hours and make turns.  He stated that he was unable to 
do this.  He reported that walking for four hours caused pain 
in the right knee.  It occasionally popped out if he turned 
in a swift manner.  Further, he reported having swelling and 
tightness in the right knee joint.   

The examiner noted arthroscopic scars of the right knee.  
There was no swelling, deformity, or other impairment of the 
knees.  Range of motion of the right knee was from 0 degrees 
of extension to 120 degrees of flexion.  Range of motion of 
the left knee was from 0 degrees of extension to 140 degrees 
of flexion.  Right knee movements were associated with severe 
pain when the veteran turned briskly, and he was severely 
disabled due to severe pain.  The examiner did not ask the 
veteran to hop on the right leg because of the increase in 
pain even with normal movements of the right knee.  The 
movements of the left knee were normal.  X-rays of the left 
knee were negative.  Pertinent diagnoses included status post 
medial meniscectomy of the right knee with chronic arthralgia 
and arthralgia of the left knee.  The examiner stated that 
the veteran had significant pain in his right knee and was 
unable to perform his current occupation that required 
walking for 12 hours continuously.  The examiner further 
indicated that if the veteran had a full-time sitting job, 
knee pain would interfere with his performance when he got up 
and had to walk.  

In a November 1997 rating decision, the RO granted a 10 
percent disability rating for the veteran's service-connected 
right knee disability.  

The veteran was most recently examined by VA in April 1999.  
The examiner reviewed the claims file.  The veteran was still 
employed in a jail, but was transferred to a position as a 
computer specialist.  He had worked in that position for the 
past year.  The veteran's complaints included right knee 
pain, difficulty kneeling or rising from a seated position, 
difficulty climbing stairs, and an inability to walk for more 
than one hour at a time.  The veteran also stated that 
approximately two years ago he began experiencing a clicking 
sensation in his left knee similar to his right knee.  Soon 
thereafter, he also began to experience intermittent left 
knee pain.  He denied any stiffness, swelling, or locking of 
the left knee.  In his right knee, he complained of constant 
soreness along the medial and lateral aspect of the knee, 
which could be sharp when extending or flexing the knee 
against resistance.  There was associated weakness, 
stiffness, swelling, and heat after prolonged use of the 
right lower extremity.  In addition, the veteran reported 
occasional instability of the right knee if he turned the 
knee the wrong way.  There was no locking of the right knee, 
but there was fatigability and lack of endurance.  The 
veteran took medication with relief of symptoms.  There were 
flare-ups of right knee pain which occurred daily and lasted 
several hours.  They were described as mild to moderate in 
severity, and occurred with prolonged standing and walking.  
When present, these symptoms resulted in a 50% loss of 
functional use in the extremity.  The veteran did not use 
crutches, braces, canes, or corrective shoes.  He denied any 
episodes of dislocation or recurrent subluxation of either 
knee.  There were no constitutional symptoms of inflammatory 
arthritis.  

Physical examination of the right knee showed range of motion 
from 0 degrees of extension to 120 degrees of flexion.  There 
was pain at 0 degrees of extension.  The left knee had range 
of motion from 0 to 130 degrees without pain.  The examiner 
stated that normal range of motion of the knee was from 0 to 
140 degrees without pain.  There was crepitus in the left 
knee, but not in the right knee.  There was no tenderness in 
the left knee, but there was tenderness to palpation on the 
medial and lateral aspects of the right knee.  The veteran's 
gait was normal.  There was no ankylosis, locking, edema, 
effusion, recurrent subluxation, instability, joint laxity, 
weakness, redness, heat, abnormal movement, or guarding of 
movement of either knee.  There were surgical scars of the 
right knee that were well healed and without evidence of 
tenderness, tissue loss, tissue adherence, or disfigurement.  
The scars were not painful.  X-rays of the knees were 
negative.  Pertinent diagnoses included status post medial 
meniscectomy of the right knee and patellofemoral syndrome of 
the left knee.  The examiner stated that pain limited 
functional ability of the right knee during flare-ups and 
with repetitive use.  The right knee exhibited weakened 
movement and excess fatigability and decreased range of 
motion secondary to these two occurrences.  The range of 
motion was also limited by pain that occurred with repetitive 
activity.  

Upon VA skin examination in April 1999, the examiner reviewed 
the claims file.  The veteran stated that he had flare-ups of 
a growth on his back approximately three times a year when it 
enlarged to the size of a golf ball and became tender and 
painful.  This had not occurred in the last seven months.  
Currently, the veteran stated that he experienced only mild 
pain with palpation at the site of the growth.  Physical 
examination revealed a very deep and difficult to palpate, 
approximately two-centimeter, nodular, firm lesion which was 
not mobile.  It was very mildly tender.  It was not visible 
to the naked eye, and there was no erythema, ulceration, or 
swelling of the overlying skin.  The examiner diagnosed 
lipoma of the back without disfigurement, exfoliation, or 
exudation.  There was limitation of function during flare-ups 
secondary to pain with motion of the upper extremity.   

The disability rating assigned for the veteran's right knee 
disorder was increased to 20 percent by means of a December 
1999 rating decision.


II.  Legal analysis

A.  Duty to assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The RO requested and received the veteran's VA 
treatment records.  He did not report receiving any private 
treatment.  There is no indication of any additional records 
which the RO failed to obtain.  The RO also provided the 
veteran appropriate VA examinations.  No further assistance 
to the veteran is required. 


B.  Increased rating for right and left knee disorders

1.  General

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  For a claim for an increased 
rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) held that codes that provide a 
rating solely on the basis of loss of range of motion must 
consider 38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining 
to functional loss and factors of joint disability 
attributable to pain).  To the extent possible, the degree of 
additional loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40 (2000).

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2000).

The applicable rating criteria for the knee and the leg are 
as follows:

Diagnostic Code 5256:  Knee, ankylosis of:				
	Rating

Extremely unfavorable, in flexion at an angle of 45° or 
more..........................60
  In flexion between 20° and 
45°..........................................................
.............50
  In flexion between 10° and 
20°..........................................................
.............40
  Favorable angle in full extension, or in slight flexion 
between 0° and 10°.....30

Diagnostic Code 5257  Knee, other impairment of:

  Recurrent subluxation or lateral instability:
    
Severe.......................................................
......................................................30
    
Moderate.....................................................
....................................................20
    
Slight.......................................................
........................................................10

Diagnostic Code 5258  Cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint........................................................
.20

Diagnostic Code 5259  Cartilage, semilunar, removal of, 
symptomatic.............10

Diagnostic 5260  Leg, limitation of flexion of:

  Flexion limited to 
15°..........................................................
..............................30
  Flexion limited to 
30°..........................................................
..............................20
  Flexion limited to 
45°..........................................................
..............................10
  Flexion limited to 
60°..........................................................
................................0

Diagnostic Code 5261  Leg, limitation of extension of:

  Extension limited to 
45°..........................................................
..........................50
  Extension limited to 
30°..........................................................
..........................40
  Extension limited to 
20°..........................................................
..........................30
  Extension limited to 
15°..........................................................
..........................20
  Extension limited to 
10°..........................................................
..........................10
  Extension limited to 
5°...........................................................
.............................0

Diagnostic Code 5262  Tibia and fibula, impairment of:

  Nonunion of, with loose motion, requiring 
brace..............................................40
  Malunion of: 
    With marked knee or ankle 
disability...................................................
...........30
    With moderate knee or ankle 
disability...................................................
........20
    With slight knee or ankle 
disability...................................................
..............10

Diagnostic Code 5263  Genu recurvatum (acquired, traumatic, 
with weakness and insecurity in weight-bearing objectively 
demonstrated).......................................10

See 38 C.F.R. § 4.71a (2000).

Degenerative arthritis is rated under a diagnostic code which 
requires x-ray evidence of degenerative changes of the knee 
and requires reference to resulting limitation of motion, if 
any, of the knee.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261 (2000).  The criteria of Diagnostic Code 
5003 permits a 10 percent rating to be assigned for 
impairment caused by arthritis where there is some limitation 
of motion of a major joint or a group of minor joints but the 
limitation of motion is not so great as to meet the 
requirements for a compensable rating under the criteria for 
rating limitation of motion of the specific major joint or 
group of minor joints.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2000).  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 10 percent rating may be assigned for 
arthritis "[w]ith [x]-ray evidence of involvement of [two] 
or more major joints or [two] or more minor joint groups."  
38 C.F.R. § 4.71(a), Diagnostic Code 5003 (2000).  For the 
purposes of rating disability from arthritis, VA regulations 
consider major joints to be the shoulder, elbow, wrist, hip, 
knee, and ankle.  38 C.F.R. § 4.45(f) (2000).  

A normal range of motion for the knee by VA standards is from 
0 degrees, in which position the leg is extended straight 
out, to 140 degrees, in which position the leg is flexed 
backward.  See 38 C.F.R. § 4.71, Plate II, Flexion and 
Extension of the Knee.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.  Thus, a 
claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 
38 U.S.C.A. § 1155).  This would result in pyramiding, which 
is contrary to the provisions of 38 C.F.R. § 4.14.  A 
claimant may have separate and distinct manifestations 
attributable to the same injury, however, and if so, these 
should be rated under different diagnostic codes.  See 
Fanning v. Brown, 4 Vet. App. 225 (1993).

VA's Office of the General Counsel has provided additional 
guidance involving increased rating claims for 
musculoskeletal joint disabilities.  Specifically, the 
General Counsel held that where the medical evidence shows 
that a veteran has arthritis of a joint and where the 
diagnostic code applicable to his/her disability is not based 
upon limitation of motion, a separate rating for limitation 
of motion under diagnostic code 5003 may be assigned, but 
only if there is additional disability due to limitation of 
motion.  See VAOPGCPREC 23-97.


2.  Right knee

The veteran is currently in receipt of a 20 percent 
disability rating pursuant Diagnostic Code 5257, for 
recurrent subluxation or lateral instability of the right 
knee.  There is no higher schedular disability evaluation 
provided under diagnostic codes 5258 and 5259.  As there is 
no medical evidence of ankylosis of the right knee 
(diagnostic code 5256) or genu recurvatum (diagnostic code 
5263), consideration of these diagnostic codes is also not in 
order.  There is no evidence of nonunion of the tibia and 
fibula, and a higher rating is not warranted under diagnostic 
code 5262. 

A rating greater than that currently in effect is available 
under diagnostic code 5257 for severe recurrent subluxation 
or lateral instability of the knee.  The veteran has denied 
any dislocation or recurrent subluxation of the right knee, 
but he has complained of occasional instability of this knee.  
Examinations, however, have consistently shown no evidence of 
any instability of the right knee.  Specifically, findings in 
1994, 1995, and 1999 included no instability, subluxation, or 
joint laxity of the right knee.  Accordingly, as there is no 
evidence of slight, much less severe, recurrent subluxation 
or lateral instability of the left knee, a disability rating 
in excess of 20 percent is not warranted under Diagnostic 
Code 5257.  A noncompensable rating under Diagnostic Code 
5257 is appropriate in this case as the veteran's complaints 
of instability of the knee are not supported by objective 
findings on examination.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony).

As noted above, in DeLuca v. Brown, the Court held that 
ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45, concerning the effects of 
pain and other symptoms; and the effects of these symptoms on 
functional ability during use of a joint and during flare-ups 
must be taken into account when rating a disability based on 
limitation of motion.  However, this does not apply because 
Diagnostic Code 5257 is not based on limitation of motion.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Range of motion of the right knee, in degrees, reflected a 
degree of impairment under the rating schedule that does not 
meet the criteria for a zero percent rating if rated under 
the limitation of motion codes.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260-5261 (2000).  The veteran had range of 
motion of the left knee from 0 degrees of extension to at 
worst 120 degrees of flexion.  In order to warrant a zero 
percent disability evaluation under the range of motion 
codes, extension would have to be limited to 5 degrees or 
flexion would have to be limited to 60 degrees, which was not 
the case.  The veteran does not have limitation of motion of 
the right knee to the required degree for assignment of a 
compensable disability rating under Diagnostic Code 5260 or 
5261.  

However, the medical evidence provides support for finding 
that additional functional limitation may occur with pain on 
use or during flare-ups.  38 C.F.R. §§ 4.40, 4.45 (2000).  
The veteran's primary complaint regarding his right knee 
condition was pain, especially with use.  There are objective 
findings of tenderness to palpation, decreased range of 
motion limited by pain, weakened movement, and excess 
fatigability, which interfere to some degree with the 
veteran's employment.  38 C.F.R. § 4.10 (2000).  It is on 
this basis that the veteran's 20 percent rating is 
supportable.  The 1995, 1997, and 1999 range of motion 
findings, standing alone, would not warrant a compensable 
rating.  However, based on evidence of pain and functional 
loss, and giving the benefit of every doubt to the veteran, 
the evidence shows that the veteran's right knee disability 
is productive of disability warranting assignment of a 20 
percent evaluation, even though the schedular criteria for 
such an evaluation are not met.  A 30 percent rating is not 
warranted on this basis as the veteran himself has described 
his flare-ups as mild to moderate and stated that his 
symptoms are caused by prolonged standing and walking and 
relieved by medication.  His gait has been normal on 
examination.  The most recent range of motion measurements on 
VA examination in April 1999 showed nearly normal range of 
motion of the knee.

Finally, the evidence does not reflect, and the veteran has 
not expressed any complaints that the post-operative scars 
are productive of pain, tenderness, limitation of function or 
ulceration.  They have consistently been described as well 
healed.  On VA examination in April 1999, they were not 
painful.  Thus, there is no basis for assigning a separate 
compensable evaluation for the postoperative scars.  
38 C.F.R. § 4.7, 4.71a, 4.118, Diagnostic Codes 7803, 7804, 
7805 (2000); See Esteban v. Brown, 6 Vet. App. 259 (1994).

In conclusion, the Board finds that the objective medical 
evidence does not support a finding that the nature and 
severity of the veteran's service-connected right knee 
disability warrants a disability rating in excess of 20 
percent.  The preponderance of the evidence is against the 
claim for a higher rating for the service-connected 
disability.  38 C.F.R. §§ 3.102, 4.3 (2000).


3.  Left knee

The RO has rated the veteran's left knee disability as 
noncompensable under Diagnostic Code 5014, for osteomalacia.  
The diseases under diagnostic codes 5013 through 5024 will be 
rated on limitation of motion of affected parts, as 
arthritis, degenerative.  However, ratings based on x-ray 
findings for the criteria noted under Diagnostic Code 5003 
will not be utilized in rating conditions listed under 
diagnostic codes 5013-5024, inclusive.  See 38 C.F.R. § 
4.71a, Note (2), Diagnostic Code 5003 (2000). 

As there is no medical evidence of ankylosis of the left knee 
(diagnostic code 5256); removal or dislocation of semilunar 
cartilage (diagnostic codes 5258 and 5259), or genu 
recurvatum (diagnostic code 5263), consideration of these 
diagnostic codes is not in order.  Additionally, there is no 
evidence of nonunion of the tibia and fibula, and a higher 
rating is not warranted under diagnostic code 5262. 

A rating greater than that currently in effect is available 
under diagnostic code 5257 for mild recurrent subluxation or 
lateral instability of the knee.  The veteran has not 
complained of instability of the left knee and examinations 
have consistently shown no evidence of any recurrent 
subluxation or lateral instability of that knee.  Findings 
ion 1997 and 1999 included no instability, subluxation, or 
joint laxity of the left knee.  Accordingly, as there is no 
evidence of slight recurrent subluxation or lateral 
instability of the left knee, a disability rating in excess 
of 0 percent is not warranted under Diagnostic Code 5257.  
See 38 C.F.R. § 4.31 (2000)  A noncompensable rating under 
Diagnostic Code 5257 is appropriate in this case.  As noted 
above, consideration of DeLuca v. Brown, 38 C.F.R. §§ 4.40 
and 4.45 is not warranted because Diagnostic Code 5257 is not 
based on limitation of motion.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).

Range of motion of the left knee, in degrees, reflected a 
degree of impairment under the rating schedule that does not 
meet the criteria for a zero percent rating if rated under 
the limitation of motion codes.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260-5261 (2000).  The veteran had range of 
motion of the left knee from 0 degrees of extension to at 
worst 130 degrees of flexion.  In order to warrant a zero 
percent disability evaluation under the range of motion 
codes, extension would have to be limited to 5 degrees or 
flexion would have to be limited to 60 degrees, which was not 
the case.  The veteran does not have limitation of motion of 
the left knee to the required degree for assignment of a 
compensable disability rating under Diagnostic Code 5260 or 
5261.  

Accordingly, the Board concludes that the degree of 
impairment caused by the veteran's service-connected left 
knee disability does not more nearly approximate the next 
higher or 10 percent rating under any applicable diagnostic 
code but is appropriately compensated by the current 
noncompensable rating.  38 C.F.R. § 4.7 (2000).  In so 
concluding, the Board finds that the medical evidence in this 
case was quite detailed in its description of the impairment 
caused by the veteran's service-connected left knee 
disability and took into consideration criteria included in 
38 C.F.R. §§ 4.40, 4.45 as the Court has ruled must be 
considered in evaluating musculoskeletal disabilities.  
DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  For example, VA examiners provided 
measurements of range of motion, and noted the veteran's 
history of left knee pain.  Thus, the examiners took account 
of any functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45.  
Moreover, the examiners noted that the veteran was ambulatory 
with a normal gait and that there was no swelling, deformity, 
subluxation, lateral instability, nonunion, malunion, 
locking, edema, effusion, joint laxity, weakness, redness, 
heat, abnormal movement, or guarding of movement of the left 
knee.  X-rays of the left knee have been negative.  
Therefore, the Board finds that the medical evidence in this 
case was adequately detailed for rating purposes including 
consideration of the criteria in sections 4.40 and 4.45, 
which provide "guidance for determining ratings 
under . . . diagnostic codes assessing musculoskeletal 
function."  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) 
(emphasis added); 38 C.F.R. §§ 4.40, 4.45 (1997).  Further, 
there is no medical evidence that pain on use results in 
additional limitation of motion, excess fatigability or 
weakness.  The veteran has described his left knee pain as 
mild and intermittent and aggravated only be excessive use.  
He denied any stiffness, swelling, or locking of the left 
knee.  On examination in April 1999, range of motion from 0 
to 130 degrees without pain and there was no tenderness in 
the left knee.  The only abnormal finding was crepitus.  
Therefore, there is no basis for a higher rating in light of 
that examination.

In conclusion, the Board finds that the objective medical 
evidence does not support a finding that the nature and 
severity of the veteran's service-connected left knee 
disability warrants a disability rating in excess of 0 
percent.  The preponderance of the evidence is against the 
claim for a higher rating for the service-connected 
disability.  38 C.F.R. §§ 3.102, 4.3 (2000).


C.  Increased rating for a lipoma of the back

The service-connected lipoma of the back is rated under 
Diagnostic Code 7819.  Diagnostic Code 7819 applies to benign 
new growths of the skin.  That requires reference to codes 
relating to scars and disfigurement.  Diagnostic Codes 7803, 
7804 and 7805 of the VA Schedule for Rating Disabilities, 
38 C.F.R. § 4.118, apply to scars.  A 10 percent rating is 
warranted under diagnostic code 7803 for scars, superficial, 
poorly nourished, with repeated ulceration.  Under diagnostic 
code 7804, a 10 percent rating is warranted for scars, 
superficial, tender and painful on objective demonstration.  
The maximum evaluation for a superficial, tender and painful 
scar is 10 percent.  Scars may also be rated on limitation of 
function of an affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2000).  Where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no-
percent evaluation, a noncompensable rating will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31 
(2000).

The veteran's lipoma is also appropriately rated under 
Diagnostic Code 7806, for eczema.  38 C.F.R. § 4.20 (2000).  
A 0 percent rating is assigned for eczema with slight, if any 
exfoliation, exudation or itching, if on a nonexposed surface 
or small area.  A 10 percent rating is assigned for eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  The next higher or 30 
percent rating may be assigned with exudation or itching 
constant, extensive lesions, or marked disfigurement.  The 
highest or 50 percent rating may be assigned with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2000).

The evidence of record shows that the service-connected 
lipoma of the back is mildly tender, as noted on VA 
examination in April 1999.  This finding, in the judgment of 
the Board, is sufficiently characteristic of a level of 
disability warranting a 10 percent disability evaluation 
pursuant to diagnostic code 7804.  38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Code 7804 (2000).  

There have been no findings of any other symptomatology of 
the veteran's lipoma which provide a basis for increasing the 
current 10 percent under Diagnostic Code 7805, for limitation 
of function.  See Shoemaker v. Derwinski, 3 Vet. App. 248, 
253 (1992) (holding that Board had an obligation to explain 
why the veteran's symptoms comported with the criteria of the 
50 percent disability rating but not with the criteria of the 
70 percent or 100 percent disability ratings where veteran 
claimed an increase in his then 30 percent rating).  The 
Board is aware that the April 1999 VA examiner stated that 
there was limitation of function during flare-ups secondary 
to pain with motion of the upper extremity.  However, the 
Board finds the probative weight of the veteran's statements 
about the extent and frequency of his subjective symptoms, 
upon which the examiner apparently based his opinion as 
examination findings were minimal, to be not credible when 
compared with the medical records of treatment, or in this 
case, the lack thereof.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  The veteran reported that he had flare-
ups of the lipoma approximately three times a year when it 
enlarged to the size of a golf ball, but there is only one 
treatment record associated with this claims folder 
reflecting complaints of a painful lipoma, and the examiner 
found no discernable mass and found that no treatment was 
necessary at that time.  The lack of any documented treatment 
for the veteran's alleged symptomatology, despite complaints 
of flare-ups, strains credibility.  Surely, a lipoma the size 
of a golf ball would be observable and warrant mention in 
treatment records at some point.  

Moreover, a higher rating is not warranted under Diagnostic 
Code 7806 because the lipoma was not visible to the naked eye 
and there was no erythema, ulceration, swelling of the 
overlying skin, disfigurement, exfoliation, or exudation.  A 
10 percent rating is the appropriate rating in this case.


ORDER

Entitlement to a rating in excess of 20 percent for a 
service-connected post-operative medial meniscectomy of the 
right knee with chronic arthralgia is denied. 

Entitlement to an increased (compensable) disability rating 
for service-connected retropatellar pain syndrome of the left 
knee is denied.

Entitlement to a 10 percent disability rating, and not 
higher, is granted for a service-connected lipoma of the 
back, subject to the governing regulations pertaining to the 
payment of monetary benefits. 



		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals


 


- 20 -




- 1 -


